This is an appeal from a judgment of the district court of Cherokee county in an action wherein the plaintiff in error was plaintiff. The plaintiff in error has served and filed his brief in this cause as required by the rules of this court. The defendants in error have failed to file any brief or offer any excuse for their failure to do so. We have examined the brief of plaintiff in error, and the assignments of error are reasonably supported by the authorities cited therein. Under the oft-repeated holding of this court, we are not required to brief a cause on behalf of defendant in error, or to search the record to find some reason why the judgment should be sustained. Home State Bank v. Oklahoma State Bank,51 Okla. 368, 151 P. 1044; Love Motor Co. v. Croskell, 141 Okla. 139.284 P. 297. The judgment of the trial court is reversed and the cause remanded for a new trial.